Case 4:19-cr-00112-SMR-HCA Document 27 Filed 02/21/20 Page 1 of 15

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF IOWA

UNITED STATES OF AMERICA, )
) Case No. 4:19-cr-112
V. )
) PLEA AGREEMENT
JOSEPH LEE FULTZ, )
)
Defendant. )

The United States of America (also referred to as “the Government”) and the Defendant,
JOSEPH LEE FULTZ, and Defendant’s attorney, enter into this Plea Agreement.

A. CHARGES

L. Subject Offense. Defendant will plead guilty to Count 5 of the Indictment, that is,
Production of Child Pornography, in violation of Title 18, United States Code, Section 2251(a)
and (e). As detailed in paragraph 19 below, Defendant also agrees to forfeiture of the property
noticed in the Indictment and seized on April 25, 2019, from Defendant’s Des Moines, lowa
residence.

2. Charges to be Dismissed. Counts 1, 2, 3, 4, and 6 will be dismissed at the time of
sentencing on Count 5.

3. No Further Prosecution. The Government agrees that Defendant will not be
charged in the Southern District of lowa with any other federal criminal offense arising from or
directly relating to this investigation. This paragraph and this Plea Agreement do not apply to (1)
any criminal act occurring after the date of this agreement, (2) any crime of violence and/or sexual
violence, including those perpetrated upon the minor victims referenced in any and all counts in

the Indictment as well as against other minor children including but not limited to those children
Case 4:19-cr-00112-SMR-HCA Document 27 Filed 02/21/20 Page 2 of 15

known as part of Defendant's relevant conduct at the time of sentencing, or (3) any criminal
offense which Defendant did not fully disclose to law enforcement during Defendant’s interviews
pursuant to any proffer or other agreements with the United States.
B. MAXIMUM PENALTIES

4. Maximum and Mandatory Minimum Punishment. Defendant understands that
Count 5, to which Defendant is pleading guilty, carries a mandatory minimum sentence of 15 years
in prison and a maximum sentence of 30 years in prison; a maximum fine of $250,000; and a term
of supervised release of no less than five years up to life. Defendant also understands that, if the
Court determines Defendant to be a non-indigent person, pursuant to Title 18, United States Code,
Section 3014(a)(3), it shall impose an assessment of $5,000 per count. In addition, the Court shall
assess not more than $50,000 pursuant to 18 U.S.C. § 2259A.

5. Supervised Release--Explained. Supervised Release—Explained. Defendant
understands that, during any period of supervised release or probation, Defendant will be under
court supervision and will be required to comply with certain conditions. If Defendant were to
violate a condition of supervised release, Defendant could be sentenced up to three years in

prison, without any credit for time previously served.

6. Detention. Pursuant to the Mandatory Detention for Offenders Convicted of
Serious Crimes Act (18 U.S.C. § 3143), Defendant agrees to remain in custody following the

completion of the entry of Defendant’s guilty plea to await the imposition of sentence.
Case 4:19-cr-00112-SMR-HCA Document 27 Filed 02/21/20 Page 3 of 15

Cc. NATURE OF THE OFFENSE -- FACTUAL BASIS

7.

Elements Understood. Defendant understands that to prove the offense alleged

under Count 5 (Production of Child Pornography), the Government would be required to prove

beyond a reasonable doubt the following elements:

8.

following:

(1)

(2)

(3)

(4)

At the time alleged in the Indictment, the Victims were under the age of
eighteen years;

The defendant knowingly employed, used, persuaded, induced, enticed, or
coerced the Victims to engage in sexually explicit conduct;

The defendant acted with the purpose of producing a visual depiction of
such conduct; and

The visual depiction was produced using materials that had been mailed,
shipped, or transported across state lines or in foreign commerce by any
means.

Elements Admitted. Asa factual basis for his plea of guilty, Defendant admits the

(1)

(2)

))

(4)

(5)

Defendant is the biological father of Victims 1-4. Victims 1-4 share the
same biological mother, — \

pt asf
On April if 2019, Victims 1-4 were prepubescent minors under the age of
12 years. Victims 1-4 were in the sole custody and care of Defendant at the

time. -f

On April 18, 2019, Defendant and Victims 1-4 were alone at Defendant’s

Des Moines residence during which Defendant knowingly persuaded and

induced Victims 1-4 to engage in sexually explicit conduct, specifically

lascivious exhibition of the genitals with the purpose of producing
hotographs of Victims-+-4.~

photograp a fi 4s

On April 1%, 2019, Defendant photographed Victims 1-4 using his Samsung

Galaxy J7 Sky Pro SM-S727VL, S/N: IMEI: 354727081897514,

manufactured in South Korea and therefore had been shipped or transported

across a state line and in foreign commerce prior to Defendant’s use of it.

On April 25, 2019 during a search of Defendant’s person and his residence

3
Case 4:19-cr-00112-SMR-HCA Document 27 Filed 02/21/20 Page 4 of 15

in Des Moines, lowa, law enforcement seized a Samsung smart phone,

Model: Galaxy J7 Sky Pro SM-S727VL, S/N: IMEI: 3547270818975 14,

containing a Micro SD card: SanDisk 4 Gb, S/N: 07186023400P4; a Dell

desktop, Model: DCNE Optiplex 760, S/N: CV6N6K1, containing a

Western Digital WD800JD Caviar SE 80 Gb, S/N: WMAM9WD32548

hard drive, and a generic USB flash drive, marked "Evelyn K. Davis

Center" 1 Gb, S/N: Unknown, White-ish/Gray in Color.

Va Jy TOWN FE Cr

(6) Defendant’s Sense=—=setert-ahere-described in paragraph 8(5), also
contained visual depictions (photographs) of child pornography,
specifically, lascivious exhibition of the genitals of an identified white
female infant. The images were knowingly produced by Defendant in or
about 2018 at a location in the state of Kentucky.

      

9. Truthfulness of Factual Basis. Defendant acknowledges that the above statements
are true. Defendant understands that, during the change of plea hearing, the judge and the
prosecutor may ask Defendant questions under oath about the offense to which Defendant is
pleading guilty, in the presence of Defendant’s attorney. Defendant understands that Defendant
must answer these questions truthfully, and that Defendant can be prosecuted for perjury if
Defendant gives any false answers.

10. Waiver of Rule 410 Rights. The Defendant expressly waives Defendant’s rights
under Rule 410 of the Federal Rules of Evidence and agrees that all factual statements made in
this plea agreement, including under the Elements Admitted, are admissible against the Defendant.
Should Defendant fail to plead guilty pursuant to this plea agreement or move to withdraw his plea
or to set aside Defendant’s conviction, then these admissions may be used against Defendant in
the Government’s case-in-chief and otherwise, including during the continuing prosecution of this
case.

11. Venue. Defendant agrees that venue for this case is proper for the United States

District Court for the Southern District of lowa.
Case 4:19-cr-00112-SMR-HCA Document 27 Filed 02/21/20 Page 5of 15

D. SENTENCING

12. Sentencing Guidelines. Defendant understands that Defendant’s sentence will be

determined by the Court after considering the advisory United States Sentencing Guidelines,

together with other factors set forth by law. The Sentencing Guidelines establish a sentencing

range based upon factors determined to be present in the case, which include, but are not limited

to the following:

(a)

(b)

(c)

(d)
(e)

(f)

(g)

The Base Offense Level for Sexual Exploitation of a Minor; with the parties
stipulating as a recommendation to the District Court that pursuant to USSG
§2G2.1(a), the Base Offense Level is 32;

The nature of the offenses to which Defendant is pleading guilty;

The nature of the images involved, including the age of the children
depicted, the nature of the sexually explicit conduct,

The age of the minors involved in the offenses under USSG §2G2.1(b)(1);

Whether the minor was in the custody, care, or supervisory control of
defendant under USSG §2G2.1(b)(5);

The nature and extent of Defendant’s criminal history (prior convictions);
and

Acceptance or lack of acceptance of responsibility.

Defendant understands that, under some circumstances, the Court may “depart” or “vary” from the

Sentencing Guidelines and impose a sentence more severe or less severe than provided by the

guidelines, up to the maximum in the statute of conviction. Defendant has discussed the

Sentencing Guidelines with Defendant’s attorney.
Case 4:19-cr-00112-SMR-HCA Document 27 Filed 02/21/20 Page 6 of 15

13. Acceptance of Responsibility. The Government agrees to recommend that
Defendant receive credit for acceptance of responsibility under USSG §3E1.1. The Government
reserves the right to oppose a reduction under §3E1.1 if after the plea proceeding Defendant
obstructs justice, fails to cooperate fully and truthfully with the United States Probation Office,
attempts to withdraw Defendant’s plea, or otherwise engages in conduct not consistent with
acceptance of responsibility. Ifthe base offense level is 16 or above, as determined by the Court,
the Government agrees that Defendant should receive a 3-level reduction, based on timely
notification to the Government of Defendant’s intent to plead guilty.

14. Presentence Report. Defendant understands that the Court may defer a decision
as to whether to accept this Plea Agreement until after a Presentence Report has been prepared by
the United States Probation Office, and after Defendant’s attorney and the Government have had
an opportunity to review and challenge the Presentence Report. The parties are free to provide
all relevant information to the Probation Office for use in preparing a Presentence Report.

15. Disclosure of Presentence Investigation Reports. The United States District Court
for the Southern District of lowa has issued the following Administrative Order:

The presentence investigation report is a sealed and confidential document. Unless

specifically authorized by the district court, a defendant may not disseminate, disclose, or

distribute a presentence investigation report, or any part or page of a presentence
investigation report, in either draft or final form. A defendant who violates this order, may
be subject to prosecution for contempt of court under 18 U.S.C. § 401(3). This order does
not apply to a defendant’s review of a presentence investigation report with the defendant’s
own attorney.

Defendant acknowledges that he knows about and understands this order.

16. Evidence at Sentencing. The parties may make whatever comment and

evidentiary offer they deem appropriate at the time of sentencing and entry of plea, provided that
Case 4:19-cr-00112-SMR-HCA Document 27 Filed 02/21/20 Page 7 of 15

such offer or comment does not violate any other provision of this Plea Agreement. Nothing in
this Plea Agreement restricts the right of Defendant or any victim to make an allocution statement,
to the extent permitted under the Federal Rules of Criminal Procedure, nor does this Plea
Agreement convey any rights to appear at proceedings or make statements that do not otherwise
exist.

17. Sentence to be Decided by Judge -- No Promises. This Plea Agreement is entered
pursuant to Rule 11(c)(1)(A) of the Federal Rules of Criminal Procedure. Defendant understands
that the final sentence, including the application of the Sentencing Guidelines and any upward or
downward departures, is within the sole discretion of the sentencing judge, and that the sentencing
judge is not required to accept any factual or legal stipulations agreed to by the parties. Any
estimate of the possible sentence to be imposed, by a defense attorney or the Government, is only
a prediction, and not a promise, and is not binding. Therefore, it is uncertain at this time what
Defendant’s actual sentence will be.

18. No Right to Withdraw Plea. Defendant understands that Defendant will have no
right to withdraw Defendant’s plea if the sentence imposed, or the application of the Sentencing
Guidelines, is other than what Defendant anticipated, or if the sentencing judge declines to follow
the parties’ recommendations.

E. FORFEITURE, FINES, COSTS, AND RESTITUTION

19. Forfeiture. Defendant agrees to forfeiture of the property noticed in the
Indictment and seized on April 25, 2019, from Defendant’s Des Moines, lowa residence including,
but not limited to, the following: Any property, real or personal, used or intended to be used to

commit or to promote the commission of such offense, including, but not limited to, a Samsung
Case 4:19-cr-00112-SMR-HCA Document 27 Filed 02/21/20 Page 8 of 15

smart phone, Model: Galaxy J7 Sky Pro SM-S727VL, S/N: IMEI: 354727081897514,
containing a Micro SD card: SanDisk 4 Gb, S/N: 07186023400P4; a Dell desktop,
Model: DCNE Optiplex 760, S/N: CV6N6K1, containing a hard drive of Western Digital
WD800JD Caviar SE 80 Gb, S/N: WMAM9WD32548 and a Generic USB flash drive,
Model: "Evelyn K. Davis Center" | Gb, S/N: Unknown, White-ish/Gray in Color.

20. Waivers Regarding Forfeiture. Defendant waives all constitutional and statutory
challenges in any manner (including direct appeal, habeas corpus, or any other means) to any
forfeiture carried out in accordance with this Plea Agreement on any grounds. Defendant further
agrees that the forfeiture provisions of this Plea Agreement are intended to, and will, survive
Defendant notwithstanding the abatement of any underlying criminal conviction after execution
of this Plea Agreement. The forfeitability of any particular property pursuant to this agreement
shall be determined as if Defendant had survived and that determination shall be binding upon
Defendant’s heirs, successors and assigns until the agreed forfeiture, including any agreed money
judgment amount, is collected in full.

21. Consent to Judgment of Forfeiture. Defendant agrees to waive all interest in asset
subject to this Plea Agreement in any administrative or judicial forfeiture proceeding, whether
criminal or civil, state or federal. Defendant agrees to consent to the entry of orders of forfeiture
for such property and waives the requirements of Federal Rules of Criminal Procedure 32.2 and
43(a) regarding notice of the forfeiture in the charging instrument, announcement of the forfeiture
at sentencing, and incorporation of the forfeiture in the judgment. Defendant understands that the

forfeiture of assets is part of the sentence that may be imposed in this case.
Case 4:19-cr-00112-SMR-HCA Document 27 Filed 02/21/20 Page 9 of 15

22. Fines and Costs. Issues relating to fines and/or costs of incarceration are not dealt
with in this agreement, and the parties are free to espouse their respective positions at sentencing.

23. Special Assessment. Defendant agrees to pay the mandatory special assessment
of $100.00 at or before the time of sentencing, as required by 18 U.S.C. § 3013. and understands
that, if the Court determines the Defendant to be a non-indigent person, pursuant to Title 18, United
States Code, Section 3014(a)(3), it shall impose an assessment of $5,000 per count. Defendant
acknowledges that the Court shall also assess not more than $50,000 pursuant to 18 U.S.C. §
2259A.

24. Restitution. Defendant agrees that the Court should impose an order of restitution
for all relevant conduct in an amount to be determined by the Court; that such order of restitution
shall be due and payable immediately; and that if Defendant is not able to make full payment
immediately, Defendant shall cooperate with the United States Probation Office in establishing an
appropriate payment plan, which shall be subject to the approval of the Court, and thereafter in
making the required payments. Any such payment plan does not preclude the Government from
utilizing any collections procedures pursuant to the Federal Debt Collections Act and including
the Treasury offset program.

F. LIMITED SCOPE OF AGREEMENT

25, Limited Scope of Agreement. This Plea Agreement does not limit, in any way, the
right or ability of the Government to investigate or prosecute Defendant for crimes occurring
outside the scope of this Plea Agreement. Additionally, this Plea Agreement does not preclude
the Government from pursuing any civil or administrative matters against Defendant, including,

but not limited to, civil tax matters and civil forfeiture which arise from, or are related to, the facts
Case 4:19-cr-00112-SMR-HCA Document 27 Filed 02/21/20 Page 10 of 15

upon which this investigation is based.

26. Agreement Limited to Southern District of lowa. This Plea Agreement is limited
to the United States Attorney’s Office for the Southern District of lowa, and cannot bind any other
federal, state or local prosecuting, administrative, or regulatory authorities.

27, Sex Offender Registry. Defendant understands that by pleading guilty, Defendant
will be required to register as a sex offender upon Defendants release from prison as a condition
of supervised release pursuant to 18 U.S.C. § 3583(d). Defendant also understands that
independent of supervised release, Defendant will be subject to federal and state sex offender
registration requirements, and that those requirements may apply throughout Defendant’s life.
Defendant understands that Defendant shall keep his registration current, shall notify the state sex
offender registration agency or agencies of any changes to Defendant’s name, place of residence,
employment, or student status, or relevant information. Defendant shall comply with
requirements to periodically verify in person his sex offender registration information. Defendant
understands that Defendant will be subject to possible federal and state penalties for failure to
comply with any such sex offender registration requirements. Defendant further understands that,
under 18 U.S.C. § 4042(c), notice will be provided to certain law enforcement agencies upon
Defendant’s release from confinement following conviction. As a condition of supervised
release, Defendant shall initially register with the state sex offender registration in the state of his
release, and shall also register with the state sex offender registration agency in any state where
Defendant resides, is employed, works, or is a student, as directed by the Probation Officer.
Defendant shall comply with all requirements of federal and state sex offender registration laws,

including the requirement to update Defendant’s registration information. Defendant shall

10
Case 4:19-cr-00112-SMR-HCA Document 27 Filed 02/21/20 Page 11 of 15

provide proof of registration to the Probation Officer within 72 hours of release from
imprisonment.

28. Victims not a party to this Agreement. Defendant understands that the Victims
listed in Count 5 of this Plea Agreement, nor any other minors depicted in images seized from

.

Defendant, are party to this Plea Agreement, and that any “restitution” amounts applicable to this
criminal case do not resolve any claims that such individuals may have against Defendant.
Defendant understands that such individuals remain free to pursue all lawful civil remedies they
may deem appropriate.
G. WAIVER OF TRIAL, APPEAL AND POST-CONVICTION RIGHTS

29. Trial Rights Explained. Defendant understands that this guilty plea waives the

right to:

(a) Continue to plead not guilty and require the Government to prove the
elements of the crime beyond a reasonable doubt;

(b) A speedy and public trial by jury, which must unanimously find Defendant
guilty before there can be a conviction;

(c) The assistance of an attorney at all stages of trial and related proceedings,
to be paid at Government expense if Defendant cannot afford to hire an
attorney;

(d) Confront and cross-examine adverse witnesses;

(e) Present evidence and to have witnesses testify on behalf of Defendant,
including having the court issue subpoenas to compel witnesses to testify
on Defendant’s behalf;

(f) Not testify or have any adverse inferences drawn from the failure to testify

(although Defendant also has the right to testify, if Defendant so chooses);
and

11
Case 4:19-cr-00112-SMR-HCA Document 27 Filed 02/21/20 Page 12 of 15

(g) If Defendant is convicted, the right to appeal, with the assistance of an
attorney, to be paid at Government expense if Defendant cannot afford to
hire an attorney.

30. Limited Waiver of Appeal and Post-Conviction Review. Defendant knowingly
and expressly waives any and all rights to appeal Defendant’s conviction in this case, including a
waiver of all motions, defenses and objections which Defendant could assert to the charges or to
the court’s entry of judgment against Defendant; except that both Defendant and the Government
preserve the right to appeal any sentence imposed by the district court, to the extent that an appeal
is authorized by law. Also, Defendant knowingly and expressly waives any and all rights to
contest Defendant’s conviction and sentence in any post-conviction proceedings, including any
proceedings under 28 U.S.C. § 2255. These waivers are full and complete, except that they do
not extend to the right to appeal or seek post-conviction relief based on grounds of ineffective

assistance of counsel or prosecutorial misconduct.

H. VOLUNTARINESS OF PLEA AND OPPORTUNITY TO CONSULT WITH
COUNSEL

31. Voluntariness of Plea. Defendant represents that Defendant’s decision to plead

guilty is Defendant’s own, voluntary decision, and that the following is true:
(a) Defendant has had a full opportunity to discuss all the facts and
circumstances of this case with Defendant’s attorney, and Defendant has a
clear understanding of the charges and the consequences of this plea,

including the maximum penalties provided by law.

(b) No one has made any promises or offered any rewards in return for this
guilty plea, other than those contained in this written agreement.

(c) No one has threatened Defendant or Defendant’s family to induce this guilty
plea.

(d) Defendant is pleading guilty because in truth and in fact Defendant is guilty
and for no other reason.

12
Case 4:19-cr-00112-SMR-HCA Document 27 Filed 02/21/20 Page 13 of 15

32, Consultation with Attorney. Defendant has discussed this case and this plea with
Defendant’s attorney and states that the following is true:

(a) Defendant states that Defendant is satisfied with the representation provided
by Defendant’s attorney.

(b) Defendant has no complaint about the time or attention Defendant’s
attorney has devoted to this case nor the advice the attorney has given.

(c) Although Defendant’s attorney has given Defendant advice on this guilty
plea, the decision to plead guilty is Defendant’s own decision. Defendant’s
decision to enter this plea was made after full and careful thought, with the
advice of Defendant’s attorney, and with a full understanding of
Defendant’s rights, the facts and circumstances of the case, and the
consequences of the plea.

I. GENERAL PROVISIONS

33. Entire Agreement. This Plea Agreement, and any attachments, is the entire

 

agreement between the parties. Any modifications to this Plea Agreement must be in writing and
signed by all parties.

34, Public Interest. The parties state this Plea Agreement is in the public interest and
it takes into account the benefit to the public of a prompt and certain disposition of the case and
furnishes adequate protection to the public interest and is in keeping with the gravity of the offense
and promotes respect for the law.

35. Execution/Effective Date. This Plea Agreement does not become valid and
binding until executed by each of the individuals (or their designated representatives) shown

below.

13
Case 4:19-cr-00112-SMR-HCA Document 27 Filed 02/21/20 Page 14 of 15

J. SIGNATURES

36. Defendant. I have read all of this Plea Agreement and have discussed it with my
attorney. I fully understand the Plea Agreement and accept and agree to it without reservation.
I do this voluntarily and of my own free will. No promises have been made to me other than the
promises in this Plea Agreement. I have not been threatened in any way to get me to enter into
this Plea Agreement. I am satisfied with the services of my attorney with regard to this Plea
Agreement and other matters associated with this case. I am entering into this Plea Agreement
and will enter my plea of guilty under this Agreement because | committed the crime to which I
am pleading guilty. I know that I may ask my attorney and the judge any questions about this

Plea Agreement, and about the rights that I am giving up, before entering into the plea of guilty.

2tstlteo Are l, L——

Date J oseph Lee Fultz

OF Defendant’s Attorney. I have read this Plea Agreement and have discussed it in
its entirety with my client. There is no Plea Agreement other than the agreement set forth in this
writing. My client fully understands this Plea Agreement. I am satisfied my client is capable of
entering into this Plea Agreement, and does so voluntarily of Defendant’s own free will, with full
knowledge of Defendant’s legal rights, and without any coercion or compulsion. I have had full
access to the Government’s discovery materials, and I believe there is a factual basis for the plea.
I concur with my client entering into this Plea Agreement and in entering a plea of guilty pursuant

to the Plea Agreement.

14
Case 4:19-cr-00112-SMR-HCA Document 27 Filed 02/21/20 Page 15 of 15

    
 

] I Q22 KEE

Date Joseph D. Herrold
Assistant Federal Public Defender
Attorney for Joseph Lee Fultz
400 Locust, Suite 340
Des Moines, IA 50309
Tel: (515) 309-9610
Fax: (515) 309-9625
joe_herrold@fd.org

38. United States. The Government agrees to the terms of this Plea Agreement.

Mare Krickbaum
United States Attorney

Leal. ab tA Cr

 

Date Laura M. Roan
Assistant United States Attorney
U.S. Courthouse Annex
110 East Court Avenue, Suite 286
Des Moines, IA 50309
Tel: (515) 473-9300
Fax: (515) 473-9292
laura.roan@usdo}j.gov

15
